TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00503-CR



                              Dennis Wayne Harvey, Appellant

                                                v.

                                 The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 06-1937-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted Dennis Wayne Harvey of the offenses of aggravated robbery and

aggravated kidnapping. See Tex. Penal Code Ann. §§ 20.04, 29.03 (West 2003). Punishment was

assessed at life imprisonment for the offense of aggravated robbery and twenty years’ imprisonment

for the offense of aggravated kidnapping.

               Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and
was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.




                                                 ____________________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: August 14, 2008

Do Not Publish




                                                    2